—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, John Deere Insurance Company appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated December 1, 1997, which granted the petition.
Ordered that the order is affirmed, with costs.
The petitioner met its initial burden of proving that the alleged offending vehicle was insured by the appellant, John Deere Insurance Company, at the time of the accident (see, Matter of State Farm Mut. Auto. Ins. Co. v Fenelon, 202 AD2d 436). Thus, the burden shifted to the appellant, as the party seeking to disclaim coverage, to prove that it did not insure the offending vehicle at the time of the accident (see, Matter of State Farm Mut. Auto. Ins. Co. v Fenelon, supra). We agree with the Supreme Court that the appellant failed to meet this burden. Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.